UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C AMENDMENT NO.1 INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [X] Preliminary Information Statement [] Confidential, for Use of the Commission only (as permitted by Rule 14c-5(d)(2)) [] Definitive Information Statement MONTGOMERY REAL ESTATE SERVICE, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: []Check box if any party of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1 MONTGOMERY REAL ESTATE SERVICE, INC. 191 Chestnut Street Springfield, MA 01103 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT TO ALL STOCKHOLDERS OF MONTGOMERY REAL ESTATE SERVICE, INC.: To the Stockholders of Montgomery Real Estate Service, Inc.: We are please to inform you of the decision made by a majority of stockholders of Montgomery Real Estate Service, Inc. (“MRSV”) have voted to: · Change of our corporate name from Montgomery Real Estate Service, Inc. to Man Shing Agricultural Holdings, Inc.; and · Authorize the Board of Directors of Montgomery Real Estate Service, Inc. to effect a 1 for 100 reverse split. MRSV common stock currently is traded on the OTC Bulletin Board under the symbol “MRSV.” The most recent reported closing price of MRSV common stock on June 25, 2009 was $.01 per share. The holder of our outstanding preferred stock, each share of which is convertible into 10 shares of common stock, and votes together with the common stock on all matters presented to a vote on a converted basis, presenting approximately 64.1% of the outstanding shares of our common stock on a converted basis, has executed a written consent in favor of the actions described above that are described in greater detail in the Information Statement accompanying this notice. This consent will satisfy the stockholder approval requirement for the proposed action and allow us to take the proposed action on or about July , 2009. WE ARE NOT ASKING FOR A PROXY. Because the written consent of the holders of a majority of our common stock satisfies any applicable stockholder voting requirement of the Nevada Business Corporation Law and our Certificate of Incorporation and by-laws, we are not asking for a proxy and you are not requested to send one. On behalf of the Board of Directors, /s/ Duane Bennett President, Chairman of the Board This Proxy Statement is dated , 2009, and is being first mailed to MRSV shareholders on or about , HOW TO OBTAIN ADDITIONAL INFORMATION This Information Statement incorporates important business and financial information about the Company that is not included in or delivered with this Information Statement. Upon written or oral request, this information can be provided. For an oral request, please contact the company at (413) 734-3116. For a written request, mail request to 191 Chestnut Street, Springfield, MA 01103. To obtain timely delivery, security holders must request the information no later than five business days before , 2009. 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION INFORMATION STATEMENT PURSUANT TO SECTION 14(c)
